

114 SRES 314 ATS: Expressing support for designation of the third Tuesday in November as “National Entrepreneurs’ Day”.
U.S. Senate
2015-11-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III114th CONGRESS1st SessionS. RES. 314IN THE SENATE OF THE UNITED STATESNovember 17, 2015Mr. Moran (for himself and Mr. Booker) submitted the following resolution; which was referred to the Committee on Commerce, Science, and TransportationNovember 19, 2015Committee discharged; considered and agreed toRESOLUTIONExpressing support for designation of the third Tuesday in November as National Entrepreneurs’ Day.
	
 Whereas, since the founding of the United States, innovation, creativity, industriousness, and entrepreneurship have formed the economic fiber of the United States;
 Whereas entrepreneurs have long been vital to the economic growth of the United States by advancing innovation, improving productivity, and creating jobs;
 Whereas the willingness of entrepreneurs to assume risk has resulted in unparalleled contributions to the development of the United States;
 Whereas entrepreneur-led innovation has built and continues to sustain a critical United States competitive advantage;
 Whereas more than 400,000 new businesses were created in the United States in 2013; Whereas research shows that businesses 5 years or younger were responsible for nearly every net new job in the economy of the United States between 1982 and 2011;
 Whereas entrepreneurs and the businesses created by entrepreneurs accounted for the creation of nearly 2,300,000 jobs in 2013;
 Whereas, despite economic instability, over 50 percent of the population of the United States believes good opportunities exist for starting businesses and, in 2014, entrepreneurship rose to its highest level in 16 years, indicating that entrepreneurial spirit remains strong in the United States;
 Whereas collaboration and cooperation among a broad coalition of organizations, including nonprofit entrepreneurial incubators, angel investors, venture capitalists, crowd-funding initiatives, and other early-stage investors, catalyze entrepreneurial ventures;
 Whereas the Federal Government must continue to promote entrepreneurship in all communities by ensuring that entrepreneurs find the necessary resources to pursue their ideas;
 Whereas support for all entrepreneurs, including women and minorities, who own and manage businesses of all sizes, from sole proprietorships to large enterprises, strengthens the overall economy of the United States;
 Whereas entrepreneurial literacy skills serve as one of the 21st-century content areas critical to success in communities and workplaces;
 Whereas 54 percent of young people (ages 18–34) in the United States envision starting a business or have already started a business;
 Whereas positive outcomes for youth who participate in entrepreneurship education programs include improved academic performance, increased critical thinking skills, and heightened occupational aspirations;
 Whereas, to maintain the position of the United States as a world economic leader, government, entrepreneurs, institutions of higher education, and businesses of all sizes must be united in a comprehensive effort to welcome and cultivate entrepreneurial activities in the United States;
 Whereas entrepreneurs face various barriers that the Federal Government must work to reduce so that all entrepreneurs in the United States have a chance at success;
 Whereas entrepreneurship remains a strong path for economic progress for all people of the United States; and
 Whereas the third Tuesday in November would be an appropriate date to designate as National Entrepreneurs’ Day: Now, therefore, be it  That the Senate—
 (1)supports the designation of National Entrepreneurs’ Day; (2)recognizes the considerable contributions of entrepreneurs to the United States; and
 (3)honors those entrepreneurs who ignite innovation and inspire the next generation.